          Case 1:15-cv-08464-AKH Document 160 Filed 10/08/18 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

    TWIN SECURITIES, INC., et al.,

                       Plaintiffs,

    v.
                                             Civil Action No.: 1:15-cv-01291-AKH
    AMERICAN REALTY CAPITAL
    PROPERTIES, INC., et al.,

                       Defendants.

    HG VORA SPECIAL OPPORTUNITIES
    MASTER FUND, LTD.,

                       Plaintiff,

    v.                                       Civil Action No.: 1:15-cv-04107-AKH

    AMERICAN REALTY CAPITAL
    PROPERTIES, INC., et al.,

                       Defendants.

(captions continued on following page)


                 [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE




                                          
          Case 1:15-cv-08464-AKH Document 160 Filed 10/08/18 Page 2 of 5



    BLACKROCK ACS US EQUITY TRACKER
    FUND, et al.,

                      Plaintiffs,

    v.                                       Civil Action No.: 1:15-cv-08464-AKH

    AMERICAN REALTY CAPITAL
    PROPERTIES, INC., et al.,

                      Defendants.

    PIMCO FUNDS: PIMCO DIVERSIFIED
    INCOME FUND, et al.,

                      Plaintiffs,

    v.                                       Civil Action No.: 1:15-cv-08466-AKH

    AMERICAN REALTY CAPITAL
    PROPERTIES, INC., et al.,

                      Defendants.

    CLEARLINE CAPITAL PARTNERS LP, et al.,

                      Plaintiffs,

    v.
                                             Civil Action No.: 1:15-cv-08467-AKH
    AMERICAN REALTY CAPITAL
    PROPERTIES, INC., et al.,

                      Defendants.

(caption continued on following page)




                                          
         Case 1:15-cv-08464-AKH Document 160 Filed 10/08/18 Page 3 of 5



    PENTWATER EQUITY OPPORTUNITIES
    MASTER FUND LTD., et al.,

                    Plaintiffs,

    v.                                       Civil Action No.: 1:15-cv-08510-AKH

    AMERICAN REALTY CAPITAL
    PROPERTIES, INC., et al.,

                    Defendants.

    ETON PARK FUND, L.P. and ETON PARK
    MASTER FUND, LTD.,

                    Plaintiffs,

    v.                                       Civil Action No.: 1:16-cv-09393-AKH

    AMERICAN REALTY CAPITAL
    PROPERTIES, INC., et al.,

                    Defendants.

    RELIANCE STANDARD LIFE INSURANCE
    COMPANY, et al.,

                    Plaintiffs,

    v.                                       Civil Action No.: 1:17-cv-02796-AKH

    AMERICAN REALTY CAPITAL
    PROPERTIES, INC., et al.,

                    Defendants.




                                          
         Case 1:15-cv-08464-AKH Document 160 Filed 10/08/18 Page 4 of 5



               Pursuant to the Joint Motion for Dismissal with Prejudice Pursuant to Rule 41(a)(2)

(the “Motion”) filed in the above-captioned actions on October 8, 2018, by the Plaintiffs in those

actions and Defendants VEREIT, Inc., formerly known as American Realty Capital Properties,

Inc., and VEREIT Operating Partnership, L.P., formerly known as ARC Properties Operating

Partnership, L.P., and for good cause appearing;

               IT IS ORDERED that the Motion is GRANTED. All claims filed by Plaintiffs

against all defendants in the above-captioned actions are hereby DISMISSED WITH

PREJUDICE. Each party shall bear its own costs, expenses and attorneys’ fees.

               The Clerk of Court is directed to terminate the following Motions and CLOSE

these cases.

              BlackRock ACS US Equity Tracker Fund, et al. v. American Realty Capital
               Properties, Inc., et al., No. 1:15-cv-08464-AKH, Dkt. No. 159
              Clearline Capital Partners LP, et al. v. American Realty Capital Properties, Inc.,
               et al., No. 1:15-cv-08467-AKH, Dkt. No. 152
              Eton Park Fund, L.P., et. al. v. American Realty Capital Properties, Inc., et al., No.
               1:16-cv-09393-AKH, Dkt. No. 171
              HG Vora Special Opportunities Master Fund, Ltd. v. American Realty Capital
               Properties, Inc., et al., No. 1:15-cv-04107-AKH, Dkt. No. 184
              Pentwater Equity Opportunities Master Fund Ltd., et al. v. American Realty
               Capital Properties, Inc., et al., No. 1:15-cv-08510-AKH, Dkt. No. 149
              PIMCO Funds: PIMCO Diversified Income Fund, et al. v. American Realty Capital
               Properties, Inc., et al., No. 1:15-cv-08466-AKH, Dkt. No. 150
              Reliance Standard Life Ins. Co., et al. v. American Realty Capital Properties, Inc.
               et al., No. 1:17-cv-02796-AKH, Dkt. No. 136
              Twin Securities, Inc., et al. v. American Realty Capital Properties, Inc., et al., No.
               1:15-cv-01291-AKH, Dkt. No. 200




                                                ‐ 1 -
         Case 1:15-cv-08464-AKH Document 160 Filed 10/08/18 Page 5 of 5



SO ORDERED
Dated:       October ___, 2018                  _____________________________
             New York, New York                   ALVIN K. HELLERSTEIN
                                                  United States District Judge




                                      ‐ 2 -
